UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5076


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE LEMANE HARVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (4:11-cr-00026-BO-1)


Submitted:   May 30, 2012                     Decided:   July 2, 2012


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, Yvonne
Victoria Watford-McKinney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Lemane Harvey pleaded guilty to possession of a

firearm    after    having      previously     been    convicted        of    a   crime

punishable    by    a    term   exceeding    one   year     of    imprisonment,       in

violation of 18 U.S.C. § 922(g)(1) (2006).                   The district court

sentenced Harvey to ninety-two months of imprisonment, and he

appeals.    Finding no error, we affirm.

            On     appeal,      Harvey   argues       that       the    sentence      is

procedurally       and    substantively       unreasonable.            Specifically,

Harvey    argues    that     the   district    court      failed       to   adequately

explain the sentence and respond to the parties’ arguments, and

failed to take his history and characteristics and assistance to

authorities      sufficiently       into      account       in     fashioning        the

sentence.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).            In so doing, we examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]      factors,     selecting      a    sentence        based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”          Gall, 552 U.S. at 51.             We will presume on

                                         2
appeal that a sentence within a properly calculated advisory

Guidelines range is reasonable.                United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551

U.S.     338,      346-56       (2007)       (permitting        presumption         of

reasonableness for within-Guidelines sentence).

           Moreover,        a    district          court   must      conduct        an

“individualized     assessment”     of       the   particular    facts   of    every

sentence, whether the court imposes a sentence above, below, or

within the Guidelines range.             United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009).           In addition, “[w]here [the parties]

present[] nonfrivolous reasons for imposing a . . . sentence

[outside the advisory Guidelines range,] . . . a district judge

should   address    the   party’s    arguments       and   explain   why      he   has

rejected those arguments.”          Id. at 328 (internal quotation marks

and citation omitted).          We have thoroughly reviewed the record

and conclude that the court responded to the parties’ arguments

regarding the sentence and adequately explained its reasons for

choosing the sentence imposed.                In addition, we conclude that

Harvey has failed to overcome the presumption of reasonableness

applied to his within-Guidelines sentence.

           Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument as the facts and legal




                                         3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4